DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites managing data associated with electronic transactions of wearable items. 
More specifically Claim 21, and similarly Claim 29 and 37 recite:
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 
receiving
hosting, 
receiving, 
in response to receiving the one or more 
 receiving
in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations 
 in response to initiating the one or more microservices, updating, 
The examiner respectfully notes that these features not struck out fall under the Abstract Idea Group of Certain Methods Of Organizing Human Activity as they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements  – one or more processors, electronic interfaces comprising at least one user interface accessible over one or more networks from one or more ... devices, portals, and systems, and APIs.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., a generic network of computers with interfaces that communicate to receive/send data). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, electronic interfaces comprising at least one user interface accessible over one or more networks from one or more ... devices, portals, and systems, and APIs amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the examiner nots these elements are routine, well-understood and conventional based on the support found in MPEP 2106.05(d)(ii) which recites: receiving or transmitting data over a network, electronic recordkeeping, and Storing and retrieving information in memory, and further recording a customer’s order. The claim is not patent eligible.
Further dependent Claims 22-28, 30-36, and 38-40 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 21, 29, and 37.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-26, 29-31, and 33-34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulis (US 2017/0243282 A1) in view of Cohen et al. (US 2015/0145671 A1) and Robinson (US 2010/0262521 A1) and Wegner et al. (US 2013/0036001 A1).

Regarding Claim 21, and similarly Claim 29 and 37;
Koulis discloses a computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 
receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one or more networks from one or more tenant devices (FIG. 1A – Lender (Lists Designer Clothing for rent, for a specific date/s Verified Authentication of Designer Item) and FIG. 2 and [0049] and [0094] and [0104] – a web portal (i.e., interface) and [0105] – interacts with various user and user types and [0125])
receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs ... wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier ([0094] – user verification and security check wherein the user being the lender.... verify their identity to the system.  The lender may make a listing on the system for each item of designer clothing... and [0099] – each particular listing item of designer clothing is authenticated... and [0110] - In a further embodiment, the designer clothing sharing system may be adapted to enable a designer clothing retailer to upload or electronically send designer clothing data to the designer clothing sharing system. The data may include at least one of a set of; images, descriptions, purchaser contact details, or any other predetermined data set desired by the user of the designer clothing sharing system. It will be appreciated that the data may be uploaded or sent prior to, or after selling a designer clothing item or designer accessory, either online or offline. The uploaded or sent data may be sent directly to the publicity viewable sharing portal or to the backend of the designer clothing sharing system in communication with the sharing portal. ...The term ‘sharing portal’ in this embodiment means a portal in which sharing data may be accessed or may be interchangeably used with the term ‘web portal’. The term ‘communication with the sharing portal’ may be, for example, via an Application Program Interface (API), but is not limited to an API, and may be any other type of electronic or automated or any other type of communication and [0118] - The designer clothing sharing system allows the designer clothing retailer to enter at least one descriptor of an item of designer clothing, either manually by entering in the designer clothing sharing system an identifier of the item of clothing, or electronically entered into the designer clothing sharing system by known scanning methods of a retail barcode or other identifier... The designer clothing sharing system may be configured to display the assessed data on a display device. The display device may display the sharing economy value which may show at least one of; a potential future transactional ‘rental estimate’, a ‘sharing economy estimate’, ‘a peer to peer rental estimate’, an ‘on demand estimate’ a rental history, and a sharing history of that item of designer clothing, or items of designer clothing similar to that of the item of designer clothing which has been entered into the designer clothing sharing system. Optionally, recommendations may be displayed on the display screen. These recommendations may be related to the sharing economy value and may suggest, for example, a recommended ‘sharing’ or ‘rental’ or ‘on demand’ price for the item of designer clothing, a recommended selling price, similar items already listed for sharing or renting, a list of borrowers or lenders seeking the item of designer clothing, or any other recommendation related to the item of designer clothing and [0125] 3and [0128] - The designer clothing sharing system allows the designer to enter at least one descriptor of an item of designer clothing, either manually by entering in the designer clothing sharing system an identifier of the item of clothing, or electronically entered into the designer clothing sharing system by known scanning methods of a retail barcode or other identifier or by API or any other type of electronic or automated means.);
in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more ... databases based on the one or more electronic user transactions ([0118] - These recommendations may be related to the sharing economy value and may suggest, for example, a recommended ‘sharing’ or ‘rental’ or ‘on demand’ price for the item of designer clothing, a recommended selling price, similar items already listed for sharing or renting, a list of borrowers or lenders seeking the item of designer clothing, or any other recommendation related to the item of designer clothing and [0119]-[0120] - In a further embodiment, the designer clothing sharing system may automatically update the sharing economy values of the items of clothing entered into and stored on a storage means associated with the designer clothing sharing system. The designer clothing sharing system may then actively and/or adaptively display information to a user to recommend reserve prices or sale prices or sharing prices or rental prices or on demand prices, for an item of designer clothing. This may assist a user to adjust prices of inventory to better suit the demand of the lenders, and overall increase profits for retailers, lenders or any other associated user.)
 receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item (FIG. 1A- Auction (or sale, if meets reserve completed) and [0089]-[0090]);
in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests... (FIG. 1A and 1B – Sends Clothing and [0089]-[0092] –... produce and electronically deliver custom three dimensional (3D) Printing File Lender); and 
in response to initiating the one or more microservices, updating, by the one or more processors, one or more ... databases based on completing the one or more wearable item operations requests (FIG. 1A-B – System manually prompts user or automatically re-lists... for rental availability at a later date and FIG. 2 and [0118] – rental history).
Koulis fails to explicitly disclose: 
receiving, by the one or more processors, ...the receiving including receiving, by one or more APIs, ... form one or more external systems;
hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems;
...
...one or more transactional database and one or more analytics databases;
...
...initiating, by the one or more processors, the one or more microservices to fulfill the ... operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API;
... one or more transactional database and one or more analytics databases.
However, in an analogous art, Cohen teaches
receiving, by the one or more processors, ...the receiving including receiving, by one or more APIs, ... form one or more external systems ([0032] – client-server architecture and [0034] - FIG. 1 also illustrates a third party application 128, executing on a third party server machine 130, as having programmatic access to the networked system 102 via the programmatic interface provided by the API server 114. For example, the third party application 128 may, utilizing information retrieved from the networked system 102, support one or more features or functions on a website hosted by the third party. The third party website may, for example, provide one or more functions that are supported by the relevant applications of the networked system 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Cohen to the dynamically managing data associated with electronic transactions of wearable items of Koulis to include receiving, by the one or more processors, ...the receiving including receiving, by one or more APIs, ... form one or more external systems;
One would have been motivated to combine the teachings of Robinson to Koulis to do so as it provides one or more features or functions on a website hosted by the third party (Cohen, [0002]).
Further, in an analogous art, Robinson teaches hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems (Robinson, FIG. 2 – Warehouses and Warehouse Access Devices w/ Warehouse Portal Application and System Operator and System Operator Access Device and System Operators Portal Application and [0096] - The shipping order interactive completion tool allows the warehouse clients to input the set of outbound shipping order parameters by marking one or more shipping orders as having been fulfilled (e.g., shipped) by providing the shipment tracking numbers and requesting that they be processed. Upon request for processing, if a carrier tracking number is deemed invalid, an indication and error message is presented detailing the issues encountered in validating the order data. For valid tracking numbers, the shipping orders are marked complete. After being marked complete, a representation of those respective shipping orders is stored in the shipping orders table 210 in the database 105, which may then be viewable and/or downloaded by the merchant(s) that created those shipping orders. In one embodiment of the invention, the tool presents a grid with the outstanding shipping orders and their details, along with a blank column for entering in a carrier tracking number, and a submission button for requesting processing. The shipping order import tool utilizes the shared business logic module 130.);
...
...initiating, by the one or more processors, the one or more microservices to fulfill the ... operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API wherein the warehouse operations portal is external to one or more data warehouse systems (Robinson, FIG. 2 – Warehouses and Warehouse Access Devices w/ Warehouse Portal Application and System Operator and System Operator Access Device and System Operators Portal Application and [0096] - The shipping order interactive completion tool allows the warehouse clients to input the set of outbound shipping order parameters by marking one or more shipping orders as having been fulfilled (e.g., shipped) by providing the shipment tracking numbers and requesting that they be processed. Upon request for processing, if a carrier tracking number is deemed invalid, an indication and error message is presented detailing the issues encountered in validating the order data. For valid tracking numbers, the shipping orders are marked complete. After being marked complete, a representation of those respective shipping orders is stored in the shipping orders table 210 in the database 105, which may then be viewable and/or downloaded by the merchant(s) that created those shipping orders. In one embodiment of the invention, the tool presents a grid with the outstanding shipping orders and their details, along with a blank column for entering in a carrier tracking number, and a submission button for requesting processing. The shipping order import tool utilizes the shared business logic module 130 and [0031] - The order fulfillment server provides a common interface and tools for each of the plurality of third party warehouse providers, provides tools for each of the plurality of online merchants to send shipping orders, inbound shipment details, and special project requests to the third party warehouse providers that are storing their products, and provides tools for the system operator to manage the third party warehouse providers  and [0040]-[0047] – warehouse portal application);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Robinson to the dynamically managing data associated with electronic transactions of wearable items of Koulis and Cohen to include to hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; ... initiating, by the one or more processors, the one or more microservices to fulfill the ... operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API;
One would have been motivated to combine the teachings of Robinson to Koulis and Cohen to do so as it provides performance monitoring of warehouses (Robinson, [0002]).
Further, in an analogous art, Wegner teaches concepts of  ...one or more transactional database and one or more analytics databases (Wegner, [0019]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wegner to the database of Koulis and Cohen and Robinson to include concepts of ...one or more transactional database and one or more analytics databases;
One would have been motivated to combine the teachings of Wegner to Koulis and Cohen and Robinson to do so as it provides managing key functionality of a system (Wegner, [0002]).


Regarding Claim 22, and similarly Claim 30;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
	Koulis teaches a storefront combination ([0104-[0105] – aggregator... web portal).
Cohen further teaches wherein the one or more tenant electronic interfaces communicates with the one or more external systems by a ... API ([0034] – API).
Similar rationale and motivation is noted for the combination of Cohen to Koulis and Cohen and Robinson and Wegner, as per Claim 21, above. 

Regarding Claim 23, and similarly Claim 31;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
Koulis further teaches further comprising: storing, by the one or more processors, events associated with execution of the one or more microservices in the one or more ... databases, the one or more ... databases in communication with the one or more microservices (Koulis, [0105] – processes transactions and [0118] – rental/sharing history and [0148] - record).
Wegner further teaches storing, by the one or more processors, events associated with execution ... in the one or more transaction databases (Wegmer, [0019]).
Similar rationale and motivation is noted for the combination of Wegner to Koulis and Cohen and Robinson and Wegner, as per Claim 21, above. 

Regarding Claim 25, and similarly Claim 33;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
	Koulis teaches wherein the one or more electronic user transactions includes an order placement transaction, an order tracking transaction, or a return notification transaction (FIG. 1A-B).

Regarding Claim 26, and similarly Claim 34;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
Koulis teaches wherein the one or more microservices comprise at least one of: an order processing microservice, an inventory location microservice, a garment allocation microservice, a fulfillment microservice, and a return processing microservice (FIG. 1A-B).

Claim(s) 24, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulis (US 2017/0243282 A1) in view of Cohen et al. (US 2015/0145671 A1) and Robinson (US 2010/0262521 A1) and Wegner et al. (US 2013/0036001 A1) and further in view of Brown et al. (US 2004/0249712 A1).

Regarding Claim 24, and similarly Claim 32 and 38;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
Koulis and Cohen and Robinson and Wegner fail to explicitly disclose further comprising: hosting, by the one or more processors, an electronic administrative portal configured to communicate with the one or more microservices, wherein the electronic administrative portal includes at least one of: an external portal, an external customer service portal, an in-house customer service portal, an advertising administration portal, an external marketing portal, or an in-house marketing portal.
However, in an analogous art, Brown teaches further comprising: hosting, by the one or more processors, an electronic administrative portal configured to communicate with the one or more microservices, wherein the electronic administrative portal includes at least one of: an external portal, an external customer service portal, an in-house customer service portal, an advertising administration portal, an external marketing portal, or an in-house marketing portal (Brown, [0046] and [0158] and [0160] and [0162]-[0163])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brown to the dynamically managing data associated with electronic transactions of wearable items of Koulis and Cohen and Robinson and Wegner to include further comprising: hosting, by the one or more processors, an electronic administrative portal configured to communicate with the one or more microservices, wherein the electronic administrative portal includes at least one of: an external portal, an external customer service portal, an in-house customer service portal, an advertising administration portal, an external marketing portal, or an in-house marketing portal.
One would have been motivated to combine the teachings of Brown to Koulis and Cohen and Robinson and Wegner to do so as it provides managing and utilizing incentives (Brown, [0002]).





Claim(s) 27, 35, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulis (US 2017/0243282 A1) in view of Cohen et al. (US 2015/0145671 A1) and Robinson (US 2010/0262521 A1) and Wegner et al. (US 2013/0036001 A1) and further in view of Bong et al. (US 2004/0267640 A1)

Regarding Claim 27, and similarly Claims 35 and 39;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
	Koulis further teaches concepts of a replenishment identifier (FIG. 1B – Receives Back Clothing and [0118] - The designer clothing sharing system allows the designer clothing retailer to enter at least one descriptor of an item of designer clothing, either manually by entering in the designer clothing sharing system an identifier of the item of clothing, or electronically entered into the designer clothing sharing system by known scanning methods of a retail barcode or other identifier).
	Robinson further teaches further comprising: receiving ...output by a return processing component of the warehouse API (Robinson, [0071]); and storing ... in a ... database (Robinson, [0071]).
Koulis and Cohen and Robinson and Wegner fails to explicitly disclose further comprising: receiving a plurality of replenishment [items] ...; and storing the plurality of replenishment [items] in a batch database.
However, in an analogous art, Bong teaches further comprising: receiving a plurality of replenishment [items] ... and storing the plurality of replenishment [items] in a batch database (Bong, [0080] - Therefore, return items may be "batch-processed" in a way that is generally more efficient than retrieving each individual return item separately. Therefore, this embodiment of a method to provide ordered items to a technician ends at Step 420).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bong to return processing/replenishment identifier of Koulis and Cohen and Robinson and Wegner to include further comprising: receiving a plurality of replenishment [items] ...; and storing the plurality of replenishment [items] in a batch database.
One would have been motivated to combine the teachings of Bong to Koulis and Cohen and Robinson and Wegner to do so as it is generally more efficient (Bong, [0088]).

Claim(s) 28, 36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulis (US 2017/0243282 A1) in view of Cohen et al. (US 2015/0145671 A1) and Robinson (US 2010/0262521 A1) and Wegner et al. (US 2013/0036001 A1) and further in view of Thomas et al. (US 2017/0193606 A1) and Elston et al. (US 2002/0143655 A1).

Regarding Claim 28, and similarly Claims 36 and 40;
Koulis and Cohen and Robinson and Wegner disclose the method to Claim 21.
Koulis teaches concepts of the wearable item data from one or more ...databases ([0118]-[0120]). 
Cohen further teaches one or more external systems (Cohen, [0032]-[0034]).
Similar rationale and motivation is noted for the combination of Cohen to Koulis and Cohen and Robinson and Wegner, as per Claim 21, above. 
Wegner teaches concepts of one or more transaction databases and the one or more analytics databases (Wegner, [0019]).
Similar rationale and motivation is noted for the combination of Wegner to Koulis and Cohen and Robinson and Wegner, as per Claim 21, above. 
Koulis and Cohen and Robinson and Wegner further comprising: consolidating, by the one or more processors, [data] from one or more [databases/systems] into one or more data warehouse systems; and generating, by the one or more processors, an ad hoc report or a scheduled report based on the consolidated wearable item data.
However, in an analogous art, Thomas teaches consolidating, by the one or more processors, [data] from one or more [databases/systems] into one or more data warehouse systems (Thomas, [0112]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bong to wearable item data in the databases/systems of Koulis and Cohen and Robinson and Wegner to include teaches consolidating, by the one or more processors, [data] from one or more [databases/systems] into one or more data warehouse systems
One would have been motivated to combine the teachings of Bong to Koulis and Cohen and Robinson and Wegner to do so as it creates a comprehensive view of data (Thomas, [0112]).
Further, in an analogous art, Elston teaches a data warehouse system and generating, by the one or more processors, an ad hoc report or a scheduled report based on the “consolidated” data (Elston, [0240])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Elston to consolidated wearable item data of Koulis and Cohen and Robinson and Wegner and Thomas to include generating, by the one or more processors, an ad hoc report or a scheduled report based on the “consolidated” data
One would have been motivated to combine the teachings of Bong to Koulis and Cohen and Robinson and Wegner to do so as it ensures real-time system performance is not affected by use of a data warehouse system (Elston, [0240]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21, 29, and 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,796,276. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341
Claim 1 of U.S. Patent No. 10,796,276
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one user interface accessible over one or more networks from one or more tenant devices; 




hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; 



















receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs, wearable item data from one or more external systems, wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier corresponding to at least one of the one or more wearable items;



















 in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more transaction databases and one or more analytics databases based on the one or more electronic user transactions; 





receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item; in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API; and 
in response to initiating the one or more microservices, updating, by the one or more processors, the one or more transaction databases and the one or more analytics databases based on completing the one or more wearable item operations requests.
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data from one or more electronic tenant interfaces, the wearable item data describing one or more wearable items made available for physical shipment to users via electronic transactions, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks; 

hosting, by the one or more processors, a wearable items warehouse operations portal, a customer service portal, and a marketing portal, each associated with providing the wearable items as a service, the wearable items warehouse operations portal, the customer service portal, and the marketing portal each comprising a user interface accessible from one or more employee devices over the one or more networks; 
receiving, by the one or more processors, one or more electronic user transactions initiated at one or more user platforms for subscribing to, purchasing, or renting one or more of the wearable items provided as a service, each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying wearable items described in the received wearable item data, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more user devices over the one or more networks; 

in response to receiving the one or more electronic user transactions for the one or more wearable items provided as a service, updating, by the one or more processors, one or more transaction databases and one or more analytics databases, based on the one or more electronic user transactions; 

periodically synchronizing, by the one or more processors, a state of one or more microservices for providing the wearable items as a service and one or more external services, in response to tasks triggered by each of the wearable items warehouse operations portal, the customer service portal, and the marketing portal, by an action of the one or more employee devices, the one or more external services including a storefront service for managing a storefront for the wearable items provided as a service for a particular tenant; 

maintaining one or more data warehouse systems, by the one or more processors, comprising data consolidated from the one or more transaction databases, the one or more analytics databases, and one or more external systems; 

generating, by the one or more processors, an electronic display based on the consolidated data and based on a request for an analytics report received from the one or more employee devices, the consolidated data including data from the one or more updated analytics databases which was updated based on at least an action of the one or more employee devices via the wearable items warehouse portal, wherein the electronic display is accessible from the one or more employee devices; 

receiving, by one or more processors, one or more wearable item operations requests associated with providing the wearable items as a service, from at least one of the wearable items warehouse operations portal, the customer service portal, the marketing portal, and the one or more electronic tenant interfaces to initiate order processing of a wearable item identified by the unique user identifier and the unique item identifier for a user identified by the received unique user identifier; 

in response to receiving the one or more wearable item operations requests to initiate order processing of the wearable item identified by the unique user identifier and the unique item identifier, initiating the one or more microservices to fulfill the one or more wearable item operations requests received from at least one of the wearable items warehouse operations portal, the customer service portal, the marketing portal, and the one or more electronic tenant interfaces; and updating the one or more transaction databases and the one or more analytics databases based on completion of the one or more wearable item operations requests.


While not identical, the above table depicts how Claims 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341 are obvious variants and/or substantially similar to that of Claim 1 of Claim 1 of U.S. Patent No. 10,796,276.


Claim 21, 29, and 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,0796,277 Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 and similarly Claim 28, and 35 of Application/Control Number: 17/654,341
Claim 1 of U.S. Patent No. 10,796,277
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one user interface accessible over one or more networks from one or more tenant devices; 




hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; 













receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs, wearable item data from one or more external systems, wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier corresponding to at least one of the one or more wearable items;





in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more transaction databases and one or more analytics databases based on the one or more electronic user transactions; 



















receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item; in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API; and 






























in response to initiating the one or more microservices, updating, by the one or more processors, the one or more transaction databases and the one or more analytics databases based on completing the one or more wearable item operations requests.
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising:

 receiving, by one or more processors, wearable item data, the wearable item data describing one or more wearable items made available for physical shipment to users of a subscription-based wearable item distribution service via electronic transactions; 





hosting, by the one or more processors, an electronic retailer portal for a plurality of retailers, the electronic retailer portal comprising one or more user interfaces allowing each retailer to create, modify, or update one or more wearable item catalogs for wearable items of the subscription-based wearable item distribution service; 
hosting, by the one or more processors, a plurality of retailer storefronts associated with respective wearable item catalogs, the retailer storefronts each comprising one or more of a web site, a web-based application, and a mobile device application, the retailer storefronts each having an interface customized for a respective retailer of the plurality of retailers; 


receiving, by the one or more processors, one or more electronic user transactions initiated at one or more user platforms, including an electronic user transaction initiated by an interaction with one of the retailer storefronts to order a wearable item, each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying a wearable item described in the received wearable item data and contained in one of the wearable item catalogs, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more user devices over the one or more networks; 

in response to receiving the electronic user transaction for the ordered wearable item contained in one of the wearable item catalogs, updating, by the one or more processors, one or more transaction databases based on the one or more electronic user transactions, the one or more transaction databases comprising one or more data sets comprising flags indicative of whether previously-shipped wearable items were actually worn by a subscribing user associated with the unique user identifier of the subscription-based wearable item distribution service; 

receiving, by the one or more processors, a performance report for one or more of the retailer storefronts including the retailer storefront for the wearable item catalog that includes the ordered wearable item, the performance report including an analysis of user segmentation information corresponding to visitors of the one or more retailer storefronts; 

in response to receiving the one or more electronic user transactions for the wearable item, initiating retailer storefront jobs including: calling a size information component of a data service application programming interface (API), based on the wearable item data corresponding to the ordered wearable item and data associated with the unique user identifier; and calling a recommendation component of the data service API for generating a recommendation for one or more wearable items of the subscription-based wearable item distribution service based on the flags included in the one or more data sets indicative of whether previously-shipped wearable items of the subscription-based wearable item distribution service were actually worn by the subscribing user associated with the unique user identifier of the subscription-based wearable item distribution service; 

receiving, by the one or more processors, one or more wearable item operations requests to initiate order processing of the ordered wearable item identified by the unique user identifier and the unique item identifier for a user identified by the received unique user identifier; 

in response to receiving the one or more wearable item operations requests, initiating one or more services to fulfill the one or more wearable item operations requests, the services including the size information component of the data service API; and

 updating at least one of the one or more transaction databases based on completion of the one or more wearable item operations requests.


While not identical, the above table depicts how Claim 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341 are obvious variant and/or substantially similar to that of Claim 1 of Claim 1 of U.S. Patent No. 10,796,277.  

Claim 21, 29, and 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,308,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 and similarly Claim 28, and 35 of Application/Control Number: 17/654,341
Claim 1 of U.S. Patent No. 11,308,445
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one user interface accessible over one or more networks from one or more tenant devices; 




hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; 


















receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs, wearable item data from one or more external systems, wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier corresponding to at least one of the one or more wearable items;





in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more transaction databases and one or more analytics databases based on the one or more electronic user transactions; 











receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item;



 


in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API; and 

























in response to initiating the one or more microservices, updating, by the one or more processors, the one or more transaction databases and the one or more analytics databases based on completing the one or more wearable item operations requests.
1. A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data from one or more electronic interfaces, the wearable item data describing one or more wearable items made available for physical shipment to users via electronic transactions, wherein the one or more electronic interfaces comprise one or more user interfaces accessible from one or more devices over one or more networks; 


hosting, by the one or more processors, a wearable items warehouse operations portal and a marketing portal, each associated with providing the wearable items as a service, the wearable items warehouse operations portal and the marketing portal each comprising a user interface accessible from one or more employee devices over the one or more networks, wherein the wearable items warehouse operations portal and the marketing portal are external with respect to one or more data warehouse systems, wherein the warehouse operation portal is configured to, by execution of one or more jobs by a server system, enable an update to item retirement information stored in one or more transaction databases, and wherein a user interaction with the wearable items warehouse operations portal or the marketing portal triggers one or more APIs to begin the execution of the one or more jobs by the server system; 


receiving, by the one or more processors, one or more electronic user transactions initiated at one or more user platforms for subscribing to, purchasing, or renting one or more of the wearable items provided as a service, each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying wearable items described in the received wearable item data, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more user devices over the one or more networks; 


in response to receiving the one or more electronic user transactions for the one or more wearable items provided as a service, updating, by the one or more processors, the one or more transaction databases based on the one or more electronic user transactions; 

maintaining the one or more data warehouse systems, by the one or more processors, comprising data from the one or more transaction databases; generating, by the one or more processors, an electronic display based on the data maintained in the one or more data warehouse systems, based on a request for a report received from the one or more employee devices; 

receiving, by one or more processors, one or more wearable item operations requests associated with providing the wearable items as a service, from at least one of the wearable items warehouse operations portal or the marketing portal to initiate order processing of a wearable item identified by the unique user identifier and the unique item identifier for a user identified by the received unique user identifier; 

in response to receiving the one or more wearable item operations requests to initiate order processing of the wearable item identified by the unique user identifier and the unique item identifier, initiating microservices to fulfill the one or more wearable item operations requests, wherein the marketing portal and the warehouse operation portal communicate with the microservices by the one or more APIs, wherein the one or more jobs communicates with the microservices, wherein the microservices include at least one warehouse microservice and at least one marketing microservice, wherein the at least one warehouse microservice is configured to facilitate wearable item operation requests received from the wearable items warehouse operation portal, and the at least one warehouse microservice has at least one service component that tracks incremental damage of wearable items that are returned from subscribing users, cycles of each wearable item being counted with the at least one service component of the at least one warehouse microservice, and wherein the at least one marketing microservice is configured to facilitate wearable item operation requests received from the marketing portal, and has a service component that displays campaign tracking and/or incentive management for subscribing users; and 

in response to initiating the microservices, storing events associated with execution of the microservices in the one or more transaction databases, the one or more transaction databases being in communication with the microservices.


While not identical, the above table depicts how Claim 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341 are obvious variant and/or substantially similar to that of Claim 1 of Claim 1 of U.S. Patent No. 11,308,445.  

Claim 21, 29, and 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,902,510. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 and similarly Claim 28, and 35 of Application/Control Number: 17/654,341
Claim 1 of U.S. Patent No. 10,902,510
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one user interface accessible over one or more networks from one or more tenant devices; 




hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; 



receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs, wearable item data from one or more external systems, wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier corresponding to at least one of the one or more wearable items;




in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more transaction databases and one or more analytics databases based on the one or more electronic user transactions; receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item;



 in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API; and  in response to initiating the one or more microservices, updating, by the one or more processors, the one or more transaction databases and the one or more analytics databases based on completing the one or more wearable item operations requests.
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data from one or more electronic tenant interfaces, the wearable item data describing one or more wearable items made available for physical shipment to users via electronic transactions, wherein the one or more electronic tenant interfaces comprise one or more user interfaces accessible from one or more tenant devices over one or more networks;

 hosting, by the one or more processors, an electronic warehouse operations portal and/or an electronic administrative portal, the electronic warehouse operations portal and/or electronic administrative portal comprising user interfaces accessible from one or more employee devices over the one or more networks; 

receiving, by the one or more processors, one or more electronic user transactions initiated at one or more user platforms, each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying a wearable item described in the received wearable item data to be placed in a virtual closet and rented according to a subscription, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more user devices over the one or more networks; 


receiving, by the one or more processors, one or more wearable item operations requests from at least one of the electronic warehouse operations portal, the electronic administrative portal, and the one or more electronic tenant interfaces to initiate order processing of the wearable item identified by the unique user identifier and the unique item identifier for a user identified by the received unique user identifier; 




in response to receiving the one or more wearable item operations requests, initiating one or more microservices to fulfill the one or more wearable item operations requests; and in response to receiving the one or more electronic user transactions and the one or more wearable item operations requests, updating, by the one or more processors, one or more transaction databases and one or more analytics databases, based on the one or more electronic user transactions to initiate shipping of the wearable item to the user at a physical address.


While not identical, the above table depicts how Claim 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341  are obvious variant and/or substantially similar to that of Claim 1 of Claim 1 of U.S. Patent No. 10,902,510.  

Claim 21, 29, and 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,087,392. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 and similarly Claim 28, and 35 of Application/Control Number: 17/654,341
Claim 1 of U.S. Patent No. 11,087,392
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one user interface accessible over one or more networks from one or more tenant devices; 




hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; 



receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs, wearable item data from one or more external systems, wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier corresponding to at least one of the one or more wearable items;




in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more transaction databases and one or more analytics databases based on the one or more electronic user transactions; receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item;
in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API; and  in response to initiating the one or more microservices, updating, by the one or more processors, the one or more transaction databases and the one or more analytics databases based on completing the one or more wearable item operations requests.
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items made available for physical shipment to users via electronic transactions; 







hosting, by the one or more processors, an electronic warehouse operations portal and/or an electronic administrative portal comprising user interfaces accessible from one or more devices over one or more networks; 




receiving, by the one or more processors, one or more electronic user transactions initiated at one or more user platforms, each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying a wearable item described in the received wearable item data to be placed in a virtual closet and rented according to a subscription, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more user devices over the one or more networks; 


receiving, by the one or more processors, one or more wearable item operations requests from at least one of the electronic warehouse operations portal and the electronic administrative portal to initiate order processing of the wearable item identified by the unique user identifier and the unique item identifier for a user identified by the unique user identifier; and 


in response to receiving the one or more wearable item operations requests, initiating one or more microservices to fulfill the one or more wearable item operations requests to initiate shipping of the wearable item to the user at a physical address according to the subscription.


While not identical, the above table depicts how Claim 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341 are obvious variant and/or substantially similar to that of Claim 1 of Claim 1 of U.S. Patent No. 11,087,392.



Claim 21, 29, and 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,348,166. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21 and similarly Claim 28, and 35 of Application/Control Number: 17/654,341
Claim 1 of U.S. Patent No. 11,348,166
A computer-implemented method for dynamically managing data associated with electronic transactions of wearable items, the method comprising: 

receiving, by one or more processors, wearable item data describing one or more wearable items from one or more tenant electronic interfaces, the one or more tenant electronic interfaces comprising at least one user interface accessible over one or more networks from one or more tenant devices; 




hosting, by the one or more processors, a warehouse operations portal configured to communicate with one or more microservices, wherein the warehouse operations portal is external to one or more data warehouse systems; 



receiving, by the one or more processors, one or more electronic user transactions initiated at the one or more tenant electronic interfaces, the receiving including receiving, by one or more APIs, wearable item data from one or more external systems, wherein each of the one or more electronic user transactions are associated with at least one unique user identifier and at least one unique item identifier corresponding to at least one of the one or more wearable items;




in response to receiving the one or more electronic user transactions, updating, by the one or more processors, one or more transaction databases and one or more analytics databases based on the one or more electronic user transactions; receiving, by the one or more processors, one or more wearable item operations requests from the warehouse operations portal or the one or more tenant electronic interfaces to initiate processing of a wearable item;
in response to receiving the one or more wearable item operations requests, initiating, by the one or more processors, the one or more microservices to fulfill the one or more wearable item operations requests, wherein the warehouse operations portal communicates with the one or more microservices by a warehouse API; and  in response to initiating the one or more microservices, updating, by the one or more processors, the one or more transaction databases and the one or more analytics databases based on completing the one or more wearable item operations requests.
.A computer-implemented method for dynamically managing data associated with electronic transactions of items, the method comprising: 

receiving, by one or more processors, item data describing one or more items made available for physical shipment to users via electronic transactions; 







hosting, by the one or more processors, an electronic warehouse operations portal and/or an electronic administrative portal comprising user interfaces accessible from one or more devices over one or more networks; 




receiving, by the one or more processors, one or more electronic user transactions initiated at one or more user platforms, each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying an item described in the received item data to be placed in a virtual closet and rented or purchased according to a subscription, purchase, or rental service, wherein the one or more user platforms comprise one or more user interfaces accessible from one or more user devices over the one or more networks; 

receiving, by the one or more processors, one or more item operations requests from at least one of the electronic warehouse operations portal and the electronic administrative portal to initiate order processing of the item identified by the at least one unique user identifier and the at least one unique item identifier for a user identified by the at least one unique user identifier; and 



in response to receiving the one or more item operations requests, initiating one or more microservices to fulfill the one or more item operations requests to initiate shipping of the item to the user at a physical address according to the subscription, purchase, or rental service.


While not identical, the above table depicts how Claim 21 and similarly Claim 29, and 37 of Application/Control Number: 17/654,341 are obvious variant and/or substantially similar to that of Claim 1 of Claim 1 of U.S. Patent No. 11,348,166.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627